         Case 1:21-mj-00109-RMM Document 6 Filed 01/28/21 Page 1 of 1
                            IN THE UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF COLUMBIA

     UNITED STATES OF AMERICA                  )
            v.                                 )              CRIMINAL NO. 21-mj-00109
                                               )              Mag. Judge: R. MERIWEATHER
                                               )
      SUZANNE IANNI
                                             ORDER


  Pending before the Court is the motion of defendant Suzanne Ianni seeking admission of her

attorney, C. Henry Fasoldt for admission to this Court pro hac vice with support from attorney Kira

Anne West, a member in good standing in this Court. Upon consideration of the motion, finding it

meritorious, the Court grants attorney Fasoldt’s pro hac vice admission to this Court.

                                                                              G. Michael Harvey
SO ORDERED this 28th day of January, 2021.                                    2021.01.28
                                                                              12:49:59 -05'00'
                                                            _________________________
                                                            G. Michael Harvey
                                                            United States Magistrate Judge




                                                   3
